In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00187-CR




               IN RE RAY ALLEN NEIL




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                          MEMORANDUM OPINION
         On September 3, 2019, Relator, Ray A. Neil, proceeding pro se, filed a petition for writ of

mandamus, asking this Court to compel the Honorable Ralph Walton, Jr., presiding judge of the

355th Judicial District Court of Hood County, Texas, to “produce . . . documents” and to “subpoena

[a] 3rd party” in trial court cause number CR13463.

         This Court has jurisdiction to issue a writ of mandamus against “a judge of a district,

statutory county, statutory probate county, or county court in the court of appeals district.” TEX.

GOV’T CODE ANN. § 22.221(b)(1) (Supp.). Section 22.201(g) of the Texas Government Code

states, “The Sixth Court of Appeals District is composed of the counties of Bowie, Camp, Cass,

Delta, Fannin, Gregg, Harrison, Hopkins, Hunt, Lamar, Marion, Morris, Panola, Red River, Rusk,

Titus, Upshur, and Wood.” TEX. GOV’T CODE ANN. § 22.201(g) (Supp.). The 355th Judicial

District Court of Hood County, Texas, is not within this Court’s district. 1 Accordingly, we have

no authority to consider Neil’s petition on its merits. 2




1
 The 355th Judicial District Court is within the Second Court of Appeals’ district. See TEX. GOV’T CODE ANN.
§ 22.201(c) (Supp.).
2
 Although Neil’s direct appeal of his criminal conviction in trial court cause number CR13463 was transferred to this
Court pursuant to the Texas Supreme Court’s docket equalization order, such transfer does not confer jurisdiction on
this Court in a separate original proceeding. See In re Davis, 87 S.W.3d 794, 795 (Tex. App.—Texarkana 2002, orig.
proceeding).
                                                         2
      We dismiss the petition for writ of mandamus for want of jurisdiction.




                                           Scott Stevens
                                           Justice

Date Submitted:     September 12, 2019
Date Decided:       September 13, 2019

Do Not Publish




                                              3